DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19: Claim 19 recites the limitation “a hydroxyl-containing component comprising: methanol, ethanol, butanol, 1-methoxy-2-propanol; and diacetone alcohol” 
For the purpose of examination, the limitation is being interpreted to read as either “a hydroxyl-containing component comprising: methanol, ethanol, butanol, or 1-methoxy-2-propanol; and diacetone alcohol” or “a hydroxyl-containing component comprising: methanol, ethanol, butanol, and 1-methoxy-2-propanol; and diacetone alcohol”.
Claims 20-28: Claims 20-28 depend from claim 19 and do not remedy the issue in claim 19 and thus are rejected as being indefinite.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 9, 10, 13, 19, 20, & 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Baskett (US PG Pub 2009/0296244; hereafter ‘244) in view of Hildenbrand et al. (US PG Pub 2011/0318567; hereafter ‘567).
Claim 1: ‘244 discloses a glass mirror (i.e. a reflective article; title & ¶ 37) comprised of anti-reflective and anti-fogging coatings (¶ 37).
‘244 does not teach details of the anti-reflective and anti-fogging coatings or how to apply said coatings.
‘567 is directed towards an anti-reflection & anti-fog coating (title & ¶ 45) suitable for glass substrates (¶ 22) and methods of applying said coating (claim 23) comprising:

heating the reflective substrate to a temperature of 176ºF for a dying period (¶ 84);
wherein the liquid carrier comprises a hydroxyl-containing component comprising diacetone alcohol (DAA) in an amount of 45.6 wt% based on the total weight of the anti-fog composition and 1-methoxy-2-propanol (MOP) in an amount of 38.7 wt% based on the total weight of the anti-fog composition.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the anti-reflection and anti-fogging coating of ‘567 to coat the reflective glass of ‘244 because it is an art recognized coating material for glass materials which is recognized for producing both an antireflective surface and an anti-fogging surface and thus would have provided the two desired properties in a single coating.
Although the value of 45.6 wt% of a DAA is not the value of between about 1 wt% to about 35 wt% DAA(or 0.95 wt% to 36.8 wt% DAA as defined by the Specification at ¶ 16 which states that “about” means +/- 5%) it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the concentration of DAA because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges 
Claim 2: The anti-fog coating comprises polysiloxane and urethane-containing compounds (silica sols are polysiloxanes; ¶s 20-57 & 75-76, ‘567)
Claim 4: ‘567 discloses drying at a temperature of 176ºF.
Although the value of 176ºCF is not the claimed range of 275-310ºF it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the drying temperaturte because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical and drying temperature is a result-effective variable based on the desired rate of drying. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 5: ‘567 discloses that mixtures of solvents can be used and further teaches that methanol is a suitable solvent (¶ 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to further include methanol in solvent mixture because ‘567 teaches that it is a suitable solvent and discloses that mixtures are suitable as well and the species claim is anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)) and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior 
Claim 7: ‘567 discloses that mixtures of solvents can be used and further teaches that ethanol is a suitable solvent (¶ 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to further include ethanol in solvent mixture because ‘567 teaches that it is a suitable solvent and discloses that mixtures are suitable as well and the species claim is anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)) and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
‘567 does not teach that the ratio of DAA and ethanol is from 1:1 to 10:1.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 9: ‘567 discloses that mixtures of solvents can be used and further teaches that toluene is a suitable solvent (¶ 36).

Claim 10: The hydroxyl-containing component (i.e. DAA & MOP) is present at 85.2 wt%.
Although 85.2 wt% does not fall within about 60 wt% to about 80 wt% (57 wt% to 84 wt% it is close and therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” or are close a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05(II)(A).
Additionally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 13: The major surface of the reflective substrate comprises inorganic glass (¶ 29, ‘244).
Claim 19: ‘244 discloses a glass mirror (i.e. a reflective article; title & ¶ 37) comprised of anti-reflective and anti-fogging coatings (¶ 37).
‘244 does not teach details of the anti-reflective and anti-fogging coatings or how to apply said coatings.
‘567 is directed towards an anti-reflection & anti-fog coating (title & ¶ 45) suitable for glass substrates (¶ 22) and methods of applying said coating (claim 23) comprising:
applying an anti-fog composition to a major surface of a glass substrate, the anit-fog composition comprising an anti-fog agent and a liquid carrier and having a solid’s content of 15 wt% based on the total weight of the anti-fog composition (Example 3 & 11, ¶s 75-76, 82-84, 103-109);
heating the reflective substrate to a temperature of 176ºF for a dying period (¶ 84);
wherein the liquid carrier comprises a hydroxyl-containing component comprising diacetone alcohol (DAA) in an amount of 45.6 wt% based on the total weight of the anti-fog composition and 1-methoxy-2-propanol (MOP) in an amount of 38.7 wt% based on the total weight of the anti-fog composition.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the anti-reflection and anti-fogging coating of ‘567 to coat the reflective glass of ‘244 because it is an art recognized coating material for glass materials which is recognized for producing both an antireflective surface and an anti-fogging surface and thus would have provided the two desired properties in a single coating.
i.e. DAA & MOP) is present at 85.2 wt%.
Although 85.2 wt% does not fall within about 60 wt% to about 80 wt% (57 wt% to 84 wt% it is close and therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” or are close a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05(II)(A).
Additionally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claims 20 & 23: The composition comprises 1-methoxy-2-propanol as discussed above.
Claim 22: Although the value of 45.6 wt% of a DAA is not the value of between about 1 wt% to about 10 wt% DAA(or 0.95 wt% to 9.5 wt% DAA as defined by the Specification at ¶ 16 which states that “about” means +/- 5%) it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the concentration of DAA because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover 
Claim 24: 1-methoxy-2-propanol (MOP) is present in an amount of 38.7 wt% based on the total weight of the anti-fog composition.
Claim 25: The anti-fog coating comprises polysiloxane and urethane-containing compounds (silica sols are polysiloxanes; ¶s 20-57 & 75-76, ‘567)
Claim 26: The coating is dried at a temperature of 176ºF for a dying period (¶ 84).
Claim 27: The major surface of the reflective substrate comprises inorganic glass (¶ 29, ‘244).
Claim 28: The anit-fog composition comprising an anti-fog agent and a liquid carrier and having a solid’s content of 15 wt% based on the total weight of the anti-fog composition (Example 3 & 11, ¶s 75-76, 82-84, 103-109).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘244 in view of ‘567, as applied above, and further in view of Hynes et al. (US Patent 6,068,202; hereafter ‘202).
Claim 17: ‘567 teaches that the coating can be applied by spraying (¶ 22, ‘567).
‘567 does not teach details for spray coating.
However, ‘202, which is directed towards a spraying apparatus (title) for applying coatings (col. 1, lines 1-10) discloses spray coating with an atomizing air pressure of 0-35 psi (col. 6, lines 10-16).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the spraying apparatus of ‘202 during the process of ‘175 such that the spray .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ‘244 in view of ‘567, as applied above, and further in view of Kishikawa et al. (US PG pub 2014/0295175; hereafter ‘175).
Claim 21: ‘567 teaches that the solvent mixture can include solvents which are unsuitable per se in pure form  and also discloses that polar solvents can be used (see ¶ 35).
‘567 does not disclose water as part of the solvent mixture.
However, ‘175, which is also directed towards anti-fogging coatings (¶ 22-162) comprised of silica sols (¶ 94 & 97) discloses that water is an art recognized co-solvent (¶s 75-77).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate water into the composition of ‘567 because ‘175 discloses that water is an art recognized cosolvent in the anti-fogging coating compositions which comprise silica sols and thus water would have predictably been suitable in the composition of ‘567.
The combination does not teach a concentration for the water.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Response to Arguments
Applicant's arguments filed 6/10/21 have been fully considered but they are moot because are directed towards the rejections based upon ‘175 which have been withdrawn in light of the amendments.
Applicant is advised that experimental results supporting unexpected results that are fully commensurate with the scope of the claims would be necessary to prove the criticality of the concentrations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/James M Mellott/Primary Examiner, Art Unit 1712